DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 1/19/21.  Claims 1-20 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Objections to the Specification have been withdrawn.

Claim Objections
Objections to the original Claims have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 
Claims 1-20 are generally broader than Claims 1-20 in Patent Application No. 16/517,079.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").

Claim Rejections - 35 USC § 103
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg et al. (Zumsteg; US 2016/0171857) in view of Parsons et al. (Parsons; US 5,059,953), further in view of Steinke (US 4,774,510).
Regarding Claim 1, Zumsteg discloses a control panel (18 of Fig 1 control panel) for a fire alarm control system (Abstract), comprising: 
a memory (30 of Fig 1); and 
a processor (22, 24 of Fig 1) configured to execute instructions stored in the memory ([0019]) to: 	
receive a fault signal ([0039]) from a thermal detector device (12, 14 of Fig 1; [0015] fire detectors may include an infrared detector), wherein the fault signal corresponds to a fault associated with the thermal detector device ([0039] detects a status of each of the plurality of fire detectors…of normal, alarm and fault); and 
provide a notification of the fault using the fault signal ([0005] the control panel or nearby may be a display screen that displays the status of the fire and/or security system. In some cases, the display may include a map that shows fire detectors and a status of each detector), but doesn’t specify that the infrared detector is a thermographic detector.
In the same field of endeavor, Parsons discloses a system for detecting an overheat condition in aircraft preferably includes two control units each connected to eight thermal imaging modules. The thermal imaging modules monitor the cargo by for an overheat condition and if any module detects an overheat condition, the control unit verifies the overheat condition and then triggers an alarm. The thermal imaging module also includes a thermal switch that will trigger an overheat signal if the temperature of the module itself is above a specified temperature.
Parsons discloses infrared detector is a thermographic detector (Col 5 Lines 32-44), and discloses an operating parameter fault (Claim 22 provide a fault signal if said optical assembly rotates at a rate below a preset level), an internal fault (Claim 34 module is defective).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg with Parsons using thermographic imaging in order to provide an effective fire and overheat detection system for that provides authorities with sufficient information and time to take the proper action, as suggested by Parsons (Col 1 Lines 60-63).
Regarding the new limitations, Zumsteg teaches determining a type of fault associated with the thermographic detector device, wherein the determined type of the fault is one of an operating parameter fault ([0020] a trouble state may mean an abnormal state detected within the fire detector by circuitry that monitors the operating parameters; Claim 16 fault status based on trouble message; [0039] status processor that periodically detects a status of each of the plurality of fire detectors and saves a status indicator of the fire detector indicating one of normal, alarm and fault into a memory along with a time value), but doesn’t specify giving a notification of the specific type of fault.
Parsons discloses a thermographic detector (Col 5 Lines 32-44), and detecting an operating parameter fault (Claim 22 provide a fault signal if said optical assembly rotates at a rate below a preset level) and an internal fault (Claim 34 module is defective), but doesn’t specify giving a notification of the specific type of fault.
In the same field of endeavor, Steinke discloses a monitoring annunciator apparatus for monitoring the status of field contact points, which apparatus cooperates with one or more contact points utilizing a single signal wire for each monitored point and a ground wire common to all monitored points, so as to provide separate audible and visual indication, or alternative actuation of a response, upon the occurrence of a change in status of each monitored field contact point and indication of the occurrence of change in the integrity of each wire pair. A microprocessor driven circuit sequentially selects and connects each field contact point to be monitored and tests each field contact point and associated line means at varying voltages the results of which are transformed into a digital logic signal which the microprocessor converts into logic signals to generate audible and visual indication of the status of each of said contact points and associated wire pair on a display. The field contact points consist of dry contacts of either the normally open or normally closed variety, as found in a fire alarm.
Steinke discloses determining a type of the fault associated with the thermographic detector device (Col 6 Lines 35-45 identifying the nature of the fault as either an "open" or a "short" circuit), wherein the determined type of the fault is one of an operating parameter fault (open circuit), an internal fault, and a transmission fault (short circuit); and provide a notification including an indication of the determined type of the fault (Col 7 Lines 36-68; Fig 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg and Parsons with Steinke using notification of types of faults in order to provide enhances monitoring of the integrity of wire pairs in an alarm system by identifying which particular wire pair is faulty, and further identifying the nature of the fault as either an "open" or a "short" circuit, as suggested by Steinke (2 Lines 18-22).
Regarding Claim 2, Zumsteg discloses the processor is configured to execute the instructions to: receive an alarm signal from the thermographic detector device, wherein the alarm signal corresponds to flames detected by the thermal detector device; and provide a notification of the flames using the alarm signal ([0033] a unique icon that depicts each fire condition could also be depicted on the display…FIG. 2B shows an icon 102 that can be used for open flames).
Parsons discloses infrared detector is a thermographic detector (Col 5 Lines 32-44).
Regarding Claim 3, Zumsteg discloses the alarm signal includes information associated with fire, including at least one of a location, a magnitude, a speed, and a direction of the fire ([0034] FIG. 4 shows an arrow pointed in the direction of progression of the fire).
Regarding Claim 4, Zumsteg discloses the processor is configured to execute the instructions to send the alarm signal to a remotely located computing device (26 of Fig 1 remote status display; Col 4 Lines 17-19).
Regarding Claim 7, Zumsteg discloses the transmission fault includes a connectivity fault between the control panel and the thermographic detector device ([0020], [0023] monitors for a short or open circuit).

receive a fault signal ([0039]) from a thermal detector device (12, 14 of Fig 1), wherein the fault signal corresponds to a fault associated with the thermographic detector device ([0039] status indicator of the fire detector indicating one of normal, alarm and fault into a memory); 
determine a type of the detected fault, wherein the type is one of a field of view fault, an operating parameter fault ([0020]; Claim 16, [0039]), an internal fault, and a transmission fault; and
provide a notification of the detected fault that includes an indication of the type of the detected fault ([0005] displays status of each detector), but doesn’t specify that the detector is a thermographic device.
Parsons discloses infrared detector is a thermographic detector (Col 5 Lines 32-44), and discloses an operating parameter fault (Claim 22), and an internal fault (Claim 34).
Regarding the new limitations, Zumsteg teaches determining a type of fault associated with the thermographic detector device, wherein the determined type of the fault is one of an operating parameter fault ([0020] a trouble state may mean an abnormal state detected within the fire detector by circuitry that monitors the operating parameters; Claim 16 fault status based on trouble message; [0039] status processor that periodically detects a status of each of the plurality of fire detectors and saves a status indicator of the fire detector indicating one of normal, alarm and fault into a memory along with a time value), but doesn’t specify giving a notification of the specific type of fault.
Parsons discloses a thermographic detector (Col 5 Lines 32-44), and detecting an provide a fault signal if said optical assembly rotates at a rate below a preset level) and an internal fault (Claim 34 module is defective), but doesn’t specify giving a notification of the specific type of fault.
Steinke discloses determining a type of the fault associated with the thermographic detector device (Col 6 Lines 35-45 identifying the nature of the fault as either an "open" or a "short" circuit), wherein the determined type of the fault is one of an operating parameter fault (open circuit), an internal fault, and a transmission fault (short circuit); and provide a notification including an indication of the determined type of the fault (Col 7 Lines 36-68; Fig 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg and Parsons with Steinke using notification of types of faults in order to provide enhances monitoring of the integrity of wire pairs in an alarm system by identifying which particular wire pair is faulty, and further identifying the nature of the fault as either an "open" or a "short" circuit, as suggested by Steinke (2 Lines 18-22).
Regarding Claim 9, Zumsteg discloses the instructions are executable by the processor to detect a failure associated with a connection between the thermographic detector device and the control panel ([0020], [0023] monitors for a short or open circuit).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg, Parsons and Steinke further in view of EBATA (US 2019/0244504).
Regarding Claim 5, Zumsteg doesn’t disclose the processor is configured to execute the instructions to: receive an thermal image from the thermographic detector device; and display the thermal image.

EBATA discloses displaying an image of the fire ([0115] the fire detector is designed to display a reason which an outbreak of fire is determined in addition to the fire detection, an image determined as a fire is displayed, in a monitoring camera image; [0417] an infrared-ray image is captured by using a monitor camera having sensitivity to the infrared-ray region).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg, Parsons and Steinke with EBATA using a display of the fire in order to provide a visual confirmation of the fire to an administrator and to determine the severity of the situation, as suggested by EBATA ([0215]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg, Parsons and Steinke further in view of Becker et al. (Becker; US 2007/0001819).
Regarding Claim 6, Zumsteg doesn’t disclose the transmission fault includes a power supply fault associated with at least one of the control panel and the thermographic detector device.
In the same field of endeavor, Becker discloses a power supply for providing excitation to notification appliance circuits (NACs) in fire alarm applications meets revised national and international requirements for both NAC drive and auxiliary load drive tasks with a single circuit configuration. The requirements stipulate ability to tolerate inrush when activating strobe lights and horns of ten times the nominal output, while limiting short-circuit drive in AUX mode to 
Becker discloses a transmission fault includes power supply fault associated with at least one of a control panel and a thermal detector device (Claim 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg, Parsons and Steinke with Becker using a power fault detector in order to improve on requirements, signaling faults in real time, and rendering testing safer and nondestructive, and allowing for quicker correction of a wiring error, as suggested by Becker (Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg, Parsons and Steinke, further in view of Costa et al. (Costa; US 5,831,546).
Regarding Claim 10, Zumsteg doesn’t disclose the instructions are executable by the processor to receive the fault signal via a class A transmission path.
In the same field of endeavor, Costa discloses life safety systems such as a fire alarm system in which provision is made for automatic assignment of addresses to individual modules forming part of the system.
Costa discloses a class A transmission path (Col 3 Lines 56-60 remote stations having the smoke detectors or transponders and the like can be connected in either of class A or class B mode,--the class A mode involving a typical complete loop which returns to the controller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg, Parsons and Steinke with Costa using class A transmission in order to avoid the cost of switches or the overhead of providing unique serial numbers or addresses, as suggested by Costa (Col 2 Lines 35-36).

Claims 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg, Parsons and EBATA, further in view of Steinke.
Regarding Claim 11, EMBATA discloses the instructions are executable by the processor to receive a detected temperature from the thermographic detector device ([0033] the fire sensor detects temperature).
Regarding Claim 12, Zumsteg discloses a fire alarm control system (Abstract), comprising: 
a thermal detector (12,14 of Fig 1) device to capture a thermal event ([0014]); and 
a control panel (18 of Fig 1) configured to:
receive an alarm signal ([0039] alarm processor of the monitoring panel that detects alarm signals from the plurality of fire detectors) from the thermal detector device, wherein the thermal detection includes flames ([0030]); 
provide at least one of a visual and an audio notification using the alarm signal ([0004] audible alarm; 102 of Fig 2B); and display an image of fire in a fire event (102 of Fig 2B fire icon), but doesn’t specify that the detector is a thermographic device.
Parsons discloses infrared detector is a thermographic detector (Col 5 Lines 32-44), and discloses an operating parameter fault (Claim 22), an internal fault (Claim 34).
But the combination doesn’t specify displaying an image of the fire.
EBATA discloses displaying an image of the fire ([0115] the fire detector is designed to display a reason by which an outbreak of fire is determined in addition to the detection of a fire, an image which is determined as a fire is displayed, for example, in a monitoring camera image; [0417] an infrared-ray image is captured by using a monitor camera having sensitivity to the infrared-ray region).
Regarding the new limitations, Zumsteg teaches determining a type of fault associated with the thermographic detector device, wherein the determined type of the fault is one of an operating parameter fault ([0020] a trouble state may mean an abnormal state detected within the fire detector by circuitry that monitors the operating parameters; Claim 16 fault status based on trouble message; [0039] status processor that periodically detects a status of each of the plurality of fire detectors and saves a status indicator of the fire detector indicating one of normal, alarm and fault into a memory along with a time value), but doesn’t specify giving a notification of the specific type of fault.
Parsons discloses a thermographic detector (Col 5 Lines 32-44), and detecting an operating parameter fault (Claim 22 provide a fault signal if said optical assembly rotates at a rate below a preset level) and an internal fault (Claim 34 module is defective), but doesn’t specify giving a notification of the specific type of fault.
Steinke discloses determining a type of the fault associated with the thermographic detector device (Col 6 Lines 35-45 identifying the nature of the fault as either an "open" or a "short" circuit), wherein the determined type of the fault is one of an operating parameter fault (open circuit), an internal fault, and a transmission fault (short circuit); and provide a notification including an indication of the determined type of the fault (Col 7 Lines 36-68; Fig 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg, Parsons and EBATA with Steinke using notification of types of faults in order to provide enhances monitoring of the integrity of wire pairs in an alarm system by identifying which particular wire pair is faulty, and further identifying the nature of the fault as either an "open" or a "short" circuit, as suggested by 
Regarding Claim 14, Zumsteg discloses the control panel is configured to instruct an alarm annunciation panel to provide a visual notification of an emergency situation (102 of Fig 2B icon of fire).
Regarding Claim 15, Zumsteg discloses a connection between the thermographic detector device and the fire alarm control panel includes a fault circuit ([0020] abnormal state detected within the fire detector by circuitry that monitors the operating parameters of a sensor of the fire detector) for generating a fault signal the control panel or nearby may be a display screen that displays the status of the fire and/or security system. In some cases, the display may include a map that shows fire detectors and a status of each detector).
Regarding Claim 16, Zumsteg discloses a connection between the thermographic detector device and the control panel includes an alarm circuit for generating the alarm signal ([0039] alarm processor of the monitoring panel that detects alarm signals from the plurality of fire detectors and presents respective indicators of the activated fire detectors on a geographic map of the secured area shown on a display) and providing a notification of the alarm using the alarm signal ([0005] the control panel or nearby may be a display screen that displays the status of the fire and/or security system. In some cases, the display may include a map that shows fire detectors and a status of each detector).
Regarding Claim 17, Zumsteg discloses the fire alarm control system includes a plurality of thermal detector devices distributed throughout a facility ([0025]), and the control panel is configured to:
receive an alarm signal and an image from at least one of the plurality of thermal detector displays status of each detector, can use icon 102 Fig 2B to indicate flames);
provide at least one of a visual and an audio notification using the alarm signal ([0039], [0004]); and
display the image ([0033]), but doesn’t teach displaying a thermal image of fire.
EBATA discloses displaying a thermal image of the fire ([0115]; [0417]).
Regarding Claim 18, Zumsteg discloses the control panel is configured to instruct a fire signaling device to provide the visual and/or audio notification ([0004], [0033]).
Regarding Claim 19, Parsons discloses the control panel includes a primary power supply configured to provide power to the thermographic detector device via a transmission path (Col 3 Lines 63-68 the odd control unit 22 receives power from the aircraft's electronics on lines 51 and 52, and also provides power to the odd numbered thermal imaging modules 31, 33, 35, 37, and 39 on lines 53 and 54).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg, Parsons, EBATA and Steinke, further in view of Costa.
Regarding Claim 13, Costa discloses the control panel and the thermographic detector device are communicatively coupled via a class A transmission path (Col 3 Lines 56-60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg, Parsons, EBATA and Steinke, further in view of Palmer et al. (Palmer; 2015/0084780).
Regarding Claim 20, Zumsteg doesn’t disclose the fire alarm control system includes a backup power supply located remotely from the control panel and the thermographic detector 
In the same field of endeavor, Palmer discloses an interconnected smoke detector system of one or more smoke detector(s) wired into a dedicated circuit with a single location housing a DC power backup source, such as a rechargeable DC battery.
Palmer discloses a backup power supply located remotely from the control panel and detector, and wherein the backup power supply is configured to provide power to the detector device upon a failure of the primary power supply ([0026] a remotely located DC battery power backup).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zumsteg, Parsons, EBATA and Steinke with Palmer using a remote backup battery in order to provide a backup power source to an existing interconnected system of smoke detectors in a building, and monitoring for the functionality of each individual device to ensure proper warnings in case of a fire, as suggested by Palmer ([0008]).

Response to Arguments
Applicant's arguments with respect to Claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.




Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/22/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MARK S RUSHING/Primary Examiner, Art Unit 2685